Citation Nr: 0808677	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-00 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from January 1967 to January 
1969 and from July 1970 to September 1988.  The appellant 
seeks benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO rating decision that 
denied service connection for the cause of the veteran's 
death.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the appellant 
have been provided, and all evidence necessary for 
adjudication of the claim has been obtained.  

2.  The veteran died in October 2002.  The death certificate 
lists the immediate cause of death as head and neck cancer.  
This disorder began many years after service and was not 
caused by any incident of service, including Agent Orange 
exposure.  

3.  At the time of the veteran's death, service connection 
was not established for any disorders.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
appellant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Additionally proper 
notice will provide a general notification that the claimant 
may submit any other evidence she has in her possession that 
may be relevant to the claim.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  The requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Generally, section 5103(a) notice for a DIC case must 
include:  (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content 
of the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  

In this case, in June 2003, September 2003, and October 2005 
letters, the RO provided notice to the appellant regarding 
what information and evidence is needed to substantiate the 
claim for service connection for the cause of the veteran's 
death, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
will be obtained by VA, and the need for the appellant to 
advise VA of or submit any further evidence she has that 
pertains to the claim.  The case was last readjudicated in 
October 2005.  

Additionally, the Board notes that in a January 2005 decision 
review officer conference at the RO, it was explained to the 
appellant that her claim for service connection for the cause 
of the veteran's death was denied because her husband's 
cancer was not shown to be associated with exposure to 
herbicides (Agent Orange).  The decision review officer 
informed her that to substantiate her claim, the evidence 
would have to show that her husband had liposarcoma and not 
squamous cell carcinoma, or there must be a medical opinion 
backed up with supporting rationale and medical treatises and 
scientific data to support that squamous cell carcinoma of 
the tongue was associated with exposure to herbicides (Agent 
Orange).  Therefore, the appellant was specifically notified 
of the information required to comply with the requirements 
indicated in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  A 
remand for additional notification regarding criteria with 
which the appellant is already quite familiar would serve no 
useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's available service personnel and medical records, 
post-service private treatment records, and a VA physician 
opinion.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The appellant has been an active 
participant in the claims process, by providing a private 
physician opinion and by present hearing testimony.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claim, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, supra; Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  
	
Analysis

The Board has reviewed all the evidence in the claims file, 
which includes: the appellant's contentions; available 
service personnel and medical records; post-service private 
treatment records; and a VA physician opinion.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the claimant or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as malignant 
tumors, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service incurrence for the 
following diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, type 2 diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, and trachea), and soft-tissue sarcomas.  For this 
purpose, "soft-tissue sarcoma" includes the following: adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt 
v. Derwinski, 2 Vet.App. 83 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  

The appellant essentially contends that the veteran died as a 
result of cancer caused by exposure to Agent Orange during 
his service in Vietnam.  The appellant alleges that the 
veteran had liposarcoma which is listed as presumptively 
associated with Agent Orange exposure.  The appellant does 
not specifically contend (and the record does not indicate) 
that the veteran was treated for cancer during service.  

The veteran had active service from January 1967 to January 
1969 and from July 1970 to September 1988.  His available 
service personnel records show that he was awarded 
decorations indicating Vietnam service.  He also received 
decorations evidencing combat including the Purple Heart 
Medal.  

His service medical records for his first period of service 
from January 1967 to January 1969, as well as his period of 
service from July 1970 to September 1979, are not of record.  
His available service medical records show no complaints of 
or treatment for head or neck cancer or for any cancer of the 
tongue and mouth.  On a medical history report at the time of 
the August 1988 separation examination, the veteran checked 
that he had a tumor, growth, cyst, or cancer.  The reviewing 
examiner noted that the veteran had a benign growth on the 
right side of the testis.  It was noted that the veteran 
reported that he was seen by urology for such disorder.  The 
August 1988 objective separation examination report noted 
that the veteran had a large mobile cyst separate from the 
right testis, inferiorly, consistent with a sebaceous cyst.  
It was further reported that that the veteran had a sebaceous 
cyst of the right scrotum.  There were notations that the 
veteran's head, face, neck, and scalp, as well as his mouth 
and throat were normal.  

Post-service private treatment records show treatment for 
cancer, specifically squamous cell carcinoma of the tongue, 
beginning in 2001.  

An August 2001 discharge summary from Vanderbilt University 
Medical Center, Vanderbilt Hospital, noted that the veteran 
had a known squamous cell carcinoma of the left base of the 
tongue and that he presented for a further work-up of his 
cancer as well as a tracheostomy.  It was noted that he 
underwent a tracheotomy.  The principal diagnosis was 
squamous cell carcinoma, left tongue base.  

A subsequent August 2001 discharge summary from the same 
facility indicated that the veteran was status post 
tracheostomy and panendoscopy in August 2001 with a known 
extensively involved tumor of the mandible coursing over the 
alveolar ridge of the omentum and the left mandible.  It was 
noted that the tumor had essentially replaced the entire 
tongue and that the veteran was admitted for composite 
resection of all the involved regions and a reconstructive 
effort in the form of a scapular free flap as well as the 
other principal procedures described.  The discharge summary 
indicated that the veteran underwent a extended total 
glossectomy, hemipalatectomy, and mandibulectomy; bilateral 
modified radical neck dissection; infratemporal fossa 
resection; extended scapula osteocutaneous free flap with 
dual venous vascular pedicles and two bone islands; 
pharyngoplasty; palatoplasty; reconstruction of the mandible 
with internal fixation; adjacent tissue transfer, complex of 
the back; split-thickness skin graft to the back; and 
neurorrhapy of the thoracodorsal nerve.  The principal 
diagnoses were tongue carcinoma; open wound complex of the 
pharynx; open wound complex of the palate; open wound complex 
of the back; and thoracodorsal nerve transection.  

A September 2001 consultation report from Vanderbilt 
University Medical Center noted that the veteran was status 
post resection of a TNM (primary tumor, regional lymph nodes, 
and distant metastasis) squamous cell carcinoma of the left 
base of the tongue.  It was reported that the veteran was 
seen for a discussion of the risks and benefits of 
postoperative irradiation.  The report indicated that the 
veteran was initially seen at an outpatient clinic with a 
complaint of a mass in his mouth and that he was referred to 
the Vanderbilt otolaryngology service who confirmed a tongue 
mass.  It was noted that that a computed tomography scan in 
August 2001 showed a large, partially necrotic, irregularly 
enhancing mass in the left side and mid aspects of the tongue 
and that there was associated asymmetry of the left base of 
the tongue.  The report indicated that it measured 5.6 cm by 
3.5 cm and that there was no obvious adenopathy.  It was 
reported that a biopsy revealed an invasive squamous cell 
carcinoma in August 2001.  The report documented that the 
veteran had undergone a total glossectomy and mandibulectomy 
for a TNM squamous cell carcinoma of the tongue and floor of 
the mouth.  

A September 2001 statement from S. W. Bayles, M.D., noted 
that the veteran was seen after a composite mandibulectomy, 
total glossectomy, and palatectomy, and that he was doing 
quite well since his surgery.  Dr. Bayles reported that an 
examination revealed no evidence of mucosal disease 
suggestive of a recurrence, that the veteran's neck flap 
revealed no palpable adenopathy, and that the scapular flap 
was healing well.  

An October 2001 computed tomography scan report from the 
Gateway Health System related an impression of a left 
anterolateral mandibular mass as described.  It was noted 
that that the study was performed for radiation purposes.  
The examiner indicated that the soft tissue characteristics 
of the mass would suggest that it was probably a liposarcoma.  

A September 2002 emergency care report from Blanchfield Army 
Community Hospital noted that the veteran complained of 
bleeding from his tracheotomy hole as well as bleeding of the 
nose and mouth.  It was noted that he had a past medical 
history of tongue cancer and that his left jaw and tongue 
were removed.  It was also reported that he had tracheotomy 
hole.  A specific diagnosis was not provided.  

The veteran died in October 2001.  The death certificate 
listed the immediate cause of death as head and neck cancer.  

The veteran was not service-connected for any disorders 
during his lifetime.  

A November 2004 statement from a VA physician noted that he 
reviewed the veteran's claims file before providing his 
opinion.  The physician indicated that the veteran was 
diagnosed with squamous cell carcinoma of the tongue back in 
2001.  The physician stated that the veteran subsequently had 
his tongue, trachea, and left jaw removed.  It was noted that 
the veteran received radiation therapy and that he had 
multiple very large surgeries.  The physician indicated that 
in the notes it talked about the veteran being diagnosed with 
a liposarcoma in October 2001.  The physician commented that 
those two statements were talking about the same cancer.  The 
physician specifically stated that "the correct diagnosis 
[was] a squamous cell carcinoma of the tongue, trachea, and 
left jaw."  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that an October 2001 computed tomography 
scan report from the Gateway Health System related an 
impression of a left anterolateral mandibular mass as 
described.  The examiner indicated that the soft tissue 
characteristics of the mass would suggest that it was 
probably a liposarcoma.  Although an examiner can render a 
current diagnosis based on his examination of a claimant, 
without a thorough review of the record, his opinion 
regarding etiology can be no better than the facts alleged by 
the claimant.  See Swann v. Brown, 5 Vet.App. 229 (1993).  
The Board observes that there is no indication that the 
examiner reviewed the veteran's entire claims file in 
providing the opinion that the left anterolateral mandibular 
mass was probably a liposarcoma.  Additionally, the 
examiner's opinion is speculative in that he uses the term 
"probably".  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of a 
claimed disorder or any such relationship).  Further, the 
Board observes that the other medical evidence of record 
(specifically the August 2001 discharge summary from 
Vanderbilt University Medical Center, Vanderbilt Hospital, 
and the September 2001 consultation report from Vanderbilt 
University Medical Center) specifically indicated that the 
veteran had a squamous cell carcinoma of the tongue.  Given 
such circumstances, the opinion that the veteran had a 
liposarcoma has little probative value in this matter.  

Conversely, the November 2004 statement from a VA physician 
indicated that he reviewed the veteran's claims file before 
providing his opinion.  The physician also referred to the 
October 2001 diagnosis of a liposarcoma.  The physician 
specifically indicated that the correct diagnosis was a 
squamous cell carcinoma of the tongue, trachea, and left jaw.  
The Board observes that the VA physician's opinion was made 
after a review of the veteran's claims file, discussed 
aspects of the veteran's medical history, and referred to the 
October 2001 diagnosis noted above.  Therefore, the Board 
finds that the VA physician's opinion is the most probative 
in this matter.  See Wensch v. Principi, 15 Vet.App. 362 
(2001).  

The Board notes that there is no medical evidence of any 
cancer of the head and neck, to specifically include squamous 
cell carcinoma of the tongue, during the veteran's period of 
service or for many years after service.  The probative 
medical evidence does not suggest that any such disorder was 
related to any incident of service, to include Agent Orange 
exposure.  Additionally, the appellant has not alleged that 
the veteran was treated for any cancer during service.  

Although exposure to Agent Orange is conceded due to the 
veteran's service in Vietnam, he was not diagnosed with a 
disorder that is among the diseases listed as presumptively 
associated with Agent Orange exposure.  The Board notes that 
liposarcoma is a listed disease, but not squamous cell 
carcinoma.  The evidence indicates that the veteran had 
squamous cell carcinoma.  Thus, the appellant is not entitled 
to service connection for the cause of the veteran's death on 
a presumptive basis due to Agent Orange exposure.  38 C.F.R. 
§ 3.309(e).  The appellant may, nonetheless, establish 
service connection if the evidence shows that the veteran's 
squamous cell carcinoma was, in fact, caused by exposure to 
Agent Orange or some other incident of service.  See Combee 
v. Brown, F.3d at 1039 (Fed. Cir. 1994).  

The Board observes, however, that there is no competent 
evidence that the disorder that resulted in the veteran's 
death, cancer of the head and neck, was incurred in or 
aggravated by service, to include Agent Orange exposure, or 
was proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  

The Board has considered the appellant's contentions.  As a 
layperson, however, the appellant is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The weight of the credible evidence demonstrates that 
condition involved in the veteran's death occurred many years 
after service and was not caused by any incident of service, 
to include Agent Orange exposure.  Thus, there is no basis 
for service connection for the cause of the veteran's death.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   

In making this determination, the Board does not wish to 
convey any lack of sympathy for the appellant, nor for the 
unfortunate circumstances which resulted in the veteran's 
death.  Moreover, the Board does not doubt the sincerity of 
the appellant's contentions.  That being said, the Board is 
bound by the laws and regulations governing the payment of 
benefits, which, in this case, do not support the award of 
benefits.  







ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


